DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Response to Amendment
The amendment filed 07/27/2022 has been entered. Claims 1-3, 7-8, and 13-24 remain pending in the application. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, lines 5-6, “the processing circuitry is further configured to instruct the acquisition of at least one data of the optical image data and the sound data, which is related to a confirmation item…” should read --the processing circuitry is further configured to instruct the acquisition of at least one data of the optical image data and the sound data, wherein the at least one data of the optical image data and the sound data  is related to a confirmation item…-- if that is the intended meaning.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-8, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the instructed at least one of the optical data and the sound data” in lines 3-4. This recitation is unclear because the data are not "instructed”. Rather, a configuration “to instruct an acquisition of at least one of optical image data and sound data” is recited in the claim. For examination purposes, Examiner of record take this to be --the acquired at least one of the optical data and the sound data--.
Claims 16, 19, and 21 recite “the data related to the confirmation item” in lines 3, 4, and 3, respectively. There is insufficient antecedent basis for this limitation. 
Claim 23 recites the "at least two data of a plurality of the optical image data and a plurality of the sound data” in lines 3-4. This recitation is unclear because data is not countable. Rather, data items or pieces of data are countable. It is also unclear how many pieces of optical image data and the sound data are to be acquired. Additionally, the relationship between the plurality of the optical image data and the optical image data in claim 1 and between the plurality of the sound data and the sound data in claim 1 is unclear. For examination purposes, Examiner of record interprets this as a recitation to acquire at least two pieces of data, in addition to the optical image data and the sound data in claim 1, wherein the additional two pieces of data can be two pieces of the optical image data or two pieces of the sound data or one piece of the optical image data and one piece of the sound data.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 15-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al (US 20170000462), hereinafter Washburn, in view of Gurievsky et al (US 20190008450), hereinafter, Gurievsky.
Regarding claim 1, Washburn teaches an ultrasonic diagnostic apparatus (128) (“FIG. 2 includes a photographic imaging device 130. The photographic imaging device 130 may comprise a camera that is an integral component of the ultrasound imaging system 128. For example, the photographic imaging device 130 may be built into the ultrasound imaging system 100,” [0026]), comprising: 
processing circuitry (116) configured to associate ultrasonic image data acquired by the ultrasonic scan (“The terms “scan” or “scanning” may also be used in this disclosure to refer to acquiring data through the process of transmitting and receiving ultrasonic signals.” [0018]. “The data may be processed in real-time during a scanning session as the echo signals are received.” [0020]) with the instructed at least one of the optical data (“still pictures or video clips" [0024]; “the photographic image" [0041]) and the sound data (“The processor 116 may associate the ultrasound image with the photographic image by using DICOM header information, such as that shown in DICOM header 500.” [0041]; “the photographic imaging device 126 may be used to capture a photographic image of an optical code, such as a bar code, a QR code, or any other type of optically encoded information. The processor 116 may associate the optical code with the ultrasound image, or the processor 116 may use the information contained in the optical code to populate one or more data fields. For example, the optical code may include patient-identifying information, such as name, gender, height, weight, etc., or information about the equipment used during the scan. Additionally, the optical code may include information specifying previous procedures or known medical issues associated with the patient. The processor 116 may, for instance, read the information in the optical code and use the information to populate data fields that are then associated with one or more ultrasound images acquired during a patient examination event.” [0052], Fig. 1), and store the association (“stored” [0041]) in a memory (120) (“A memory 120 is included for storing processed frames of acquired data." [0021]; “both the photographic image and the ultrasound image may be part of the same patient examination event, as indicated by the study element 504. One or more images, such as an ultrasound image and/or a photographic image, may be stored with a DICOM header as a DICOM object. For example, a first DICOM header may be associated with the photographic image and a second DICOM header may be associated with the ultrasound image. According to an embodiment, the first DICOM header may be permanently associated with the photographic image and the second DICOM header may be permanently associated with the ultrasound image. The DICOM header information in the DICOM header is used to link the ultrasound image and the photographic image to the patient examination event.” [0041], Fig. 1).  
Washburn does not teach processing circuitry configured to instruct an acquisition of at least one of optical image data and sound data.
However, Gurievsky discloses apparatus and method for early detection, monitoring and treating sleep disorders, which is analogous art. Gurievsky teaches that the processing circuitry (11, [0091]) is configured to instruct an acquisition of at least one of optical image data (“optical data” [0057]; “imagery data” [0091]) and sound data (“sounds” [0057]) (“The method can comprise measuring at least one sound data indicative of sounds generated by the subjects, imagery data of the body of the subject," [0057]. “The monitoring device 20a may comprise one or more imagers 19 configured and operable to generate imagery data of the user body… If it determined … that the monitoring device 20a is not properly positioned, the control unit 11 can generate guiding instructions via the signal generator 18 (using speakers) for instructing the user to move and/or orient/rotate the device in order for it to be properly placed on the user's chest.”  [0091]).
Therefore, based on Gurievsky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Washburn to have the processing circuitry that is configured to instruct an acquisition of at least one of optical image data and sound data, as taught by Gurievsky, in order to facilitate monitoring of a subject (Gurievsky: [0091]). In the combined invention of Washburn and Gurievsky, the at least one of the optical data and the sound data is the instructed at least one of the optical data and the sound data.

Regarding claim 2, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 1.
Washburn teaches an optical camera (130) configured to acquire the optical image data (“The photographic imaging device 130 may comprise a camera that is an integral component of the ultrasound imaging system 128. For example, the photographic imaging device 130 may be built into the ultrasound imaging system 100,” [0026], Fig. 2).
Regarding claim 3, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 1.
Washburn does not teach a microphone configured to detect sound and acquire the sound data.
However, Gurievsky discloses apparatus and method for early detection, monitoring and treating sleep disorders, which is analogous art. Gurievsky teaches a microphone (17) configured to detect sound and acquire the sound data (“sounds” [0057]; “audio signals” [0084]) (“The method can comprise measuring at least one sound data indicative of sounds generated by the subjects, imagery data of the body of the subject," [0057]; “configured to enable audio signals from the external environment of the device to propagate towards a microphone unit 17 installed in the capsule 11h." [0084]; Fig. 3c).
Therefore, based on Gurievsky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Washburn to have the processing circuitry that is configured to instruct an acquisition of at least one of optical image data and sound data, as taught by Gurievsky, in order to facilitate monitoring of a subject (Gurievsky: [0057]). 
Regarding claim 7, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 1, wherein Washburn teaches that the processing circuitry is configured to generate the ultrasonic image data (302)(“both the photographic image and the ultrasound image may be part of the same patient examination event, as indicated by the study element 504” [0041], Figs. 1-5) by controlling an ultrasonic probe (106) to execute the ultrasonic scan (“The ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body (not shown). The probe 106 may be any type of probe, including a linear probe, a curved array probe, a 1.25D array, a 1.5D array, a 1.75D array, or 2D array probe according to various embodiments. The probe 106 may be used to acquire 4D ultrasound data that shows information about how a volume changes over time. Each of the volumes may include a plurality of 2D images or slices. Still referring to FIG. 1, the pulsed ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104. The echoes are converted into electrical signals, or ultrasound data, by the elements 104, and the electrical signals are received by a receiver 108…The terms “scan” or “scanning” may also be used in this disclosure to refer to acquiring data through the process of transmitting and receiving ultrasonic signals.” [0018]. “The data may be processed in real-time during a scanning session as the echo signals are received.” [0020]).
Regarding claim 15, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 1, wherein Washburn teaches that the processing circuitry is further configured to instruct the acquisition of at least one data of the optical image data and the sound data, which is related to a confirmation item (“the optical code” [0052]) corresponding to a disorder name of a subject (“ known medical issues associated with the patient” [0052]) or an examination type for an ultrasonic scan (“the photographic imaging device 126 may be used to capture a photographic image of an optical code, such as a bar code, a QR code, or any other type of optically encoded information. The processor 116 may associate the optical code with the ultrasound image, or the processor 116 may use the information contained in the optical code to populate one or more data fields. For example, the optical code may include patient-identifying information, such as name, gender, height, weight, etc., or information about the equipment used during the scan. Additionally, the optical code may include information specifying previous procedures or known medical issues associated with the patient. The processor 116 may, for instance, read the information in the optical code and use the information to populate data fields that are then associated with one or more ultrasound images acquired during a patient examination event.” [0052]).
Regarding claim 16, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 15.
Washburn does not teach that the processing circuitry is further configured to control an output of particular sound data for instructing acquisition of the data related to the confirmation item.
However, Gurievsky discloses apparatus and method for early detection, monitoring and treating sleep disorders, which is analogous art. Gurievsky teaches that the processing circuitry (11, [0091]) is further configured to control an output of particular sound data for instructing acquisition of the data (“guiding instructions …using speakers” [0091]) (“The monitoring device 20a may comprise one or more imagers 19 configured and operable to generate imagery data of the user body… If it determined … that the monitoring device 20a is not properly positioned, the control unit 11 can generate guiding instructions via the signal generator 18 (using speakers) for instructing the user to move and/or orient/rotate the device in order for it to be properly placed on the user's chest.”  [0091]).
Therefore, based on Gurievsky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Washburn to have the processing circuitry that is further configured to control an output of particular sound data for instructing acquisition of the data, as taught by Gurievsky, in order to facilitate monitoring of a subject (Gurievsky: [0091]). In the combined invention of Washburn and Gurievsky, the data is the data related to the confirmation item.
Regarding claim 19, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 15, wherein Washburn teaches that the processing circuitry is further configured to generate (308), when associating the ultrasonic image data acquired by the ultrasonic scan with the data related to the confirmation item, associated data (500) in which the ultrasonic image data and the data related to the confirmation item are directly associated (“permanently associated” [0041]), and store the associated data in the memory (“stored” [0041])(“The processor 116 may associate the ultrasound image with the photographic image by using DICOM header information, such as that shown in DICOM header 500… According to an embodiment, both the photographic image and the ultrasound image may be part of the same patient examination event, as indicated by the study element 504. One or more images, such as an ultrasound image and/or a photographic image, may be stored with a DICOM header as a DICOM object. For example, a first DICOM header may be associated with the photographic image and a second DICOM header may be associated with the ultrasound image. According to an embodiment, the first DICOM header may be permanently associated with the photographic image and the second DICOM header may be permanently associated with the ultrasound image. The DICOM header information in the DICOM header is used to link the ultrasound image and the photographic image to the patient examination event. Therefore, according to this exemplary embodiment, the photographic image will be permanently associated with the ultrasound image through DICOM header information.” [0041]; Figs. 3-5).
Regarding claim 20, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 19, wherein Washburn teaches that the processing circuitry is further configured to transmit the associated data to an external apparatus (“remote workstation”) (“it may be desirable to transmit a report of the patient examination event from the ultrasound imaging system 100. For example, the report may be transmitted to a Picture Archiving and Communication System (PACS), or the report may be sent to a remote workstation for review and/or analysis. A communication standard, such as the Digital Imaging and Communications in Medicine, hereinafter DICOM, standard may be used when transmitting the report.” [0039]. “This provides a technique to permanently associate the photographic image 604 with the ultrasound image 602, which enables all future viewers of the ultrasound image 602, even those on remote workstations, to benefit from the contextual information provided by the photographic image 604.” [0050]).
Washburn further does not teach that the processing circuitry is configured to receive particular sound data for instructing acquisition of the data related to the confirmation item, the particular sound data corresponding to the associated data from the external apparatus, and control an output of the particular sound data.
However, in sensing biological and/or physiological parameters field of endeavor ([0014]), Gurievsky discloses apparatus and method for early detection, monitoring and treating sleep disorders, which is analogous art. Gurievsky teaches the processing circuitry is configured to receive particular sound data for instructing acquisition of the data (“the control unit 11 can generate guiding instructions via the signal generator 18 (using speakers) for instructing the user to move and/or orient/rotate the device in order for it to be properly placed on the user's chest.” [0091]), the particular sound data corresponding to the associated data from the external apparatus (“The communication interface 331 may be configured to communication data and/or instructions over wired, or wireless, communication links, with the monitoring device 20, any computerized device 39” [0109]; Fig. 5. The “instructions” include sound data according to [0091]: “generate guiding instructions …using speakers”. The “any computerized device 39” is the external apparatus, [0109]; Fig. 5), and to control an output of the particular sound data ( “the control unit 11 can generate guiding instructions via the signal generator 18 (using speakers” [0091]).
Therefore, based on Gurievsky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Washburn to have the processing circuitry that is configured to receive particular sound data for instructing acquisition of the data, the particular sound data corresponding to the associated data from the external apparatus, and control an output of the particular sound data, as taught by Gurievsky, in order to facilitate monitoring of a subject (Gurievsky: [0091]). In the combined invention of Washburn and Gurievsky, the data is related to the confirmation item.
Regarding claim 21, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 15, wherein Washburn teaches that the processing circuitry is further configured to convert the data related to the confirmation item from non-DICOM (Digital Imaging and Communications in Medicine) (a format of “still pictures or video clips… mage frames” captured by the “a camera or a camera-enabled device, such as a smartphone, a tablet, or any other device with a built-in camera or video recorder.” [0024]. A format of the “photographic image” acquired by camera 126 or camera 130 [0041], Figs. 1-2; a format of “Image frames” Fig. 4) to a DICOM format (“The processor 116 may associate the ultrasound image with the photographic image by using DICOM header information, such as that shown in DICOM header 500” [0041]; Figs. 3-5), and store the ultrasonic image data and the data related to the confirmation item both in the DICOM format in the memory (“stored” [0041])(“DICOM is a standard for storing, handling, and transmitting medical images.” [0040]. “The processor 116 may associate the ultrasound image with the photographic image by using DICOM header information, such as that shown in DICOM header 500… According to an embodiment, both the photographic image and the ultrasound image may be part of the same patient examination event, as indicated by the study element 504. One or more images, such as an ultrasound image and/or a photographic image, may be stored with a DICOM header as a DICOM object. For example, a first DICOM header may be associated with the photographic image and a second DICOM header may be associated with the ultrasound image. According to an embodiment, the first DICOM header may be permanently associated with the photographic image and the second DICOM header may be permanently associated with the ultrasound image. The DICOM header information in the DICOM header is used to link the ultrasound image and the photographic image to the patient examination event. Therefore, according to this exemplary embodiment, the photographic image will be permanently associated with the ultrasound image through DICOM header information.” [0041]; Figs. 3-5).
Regarding claim 22, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 21, wherein Washburn teaches that the processing circuitry is further configured to attach subject information (502) corresponding to an ultrasonic examination (“a patient examination event.” [0052]) (“The patient element 502 may include data identifying the patient such as name, ID, birth date, and sex." [0040], Fig. 5) to the data related to the confirmation item (“the optical code” [0052]) acquired during the ultrasonic examination (“the optical code may include patient-identifying information, such as name, gender, height, weight... Additionally, the optical code may include information specifying previous procedures or known medical issues associated with the patient. The processor 116 may, for instance, read the information in the optical code and use the information to populate data fields that are then associated with one or more ultrasound images acquired during a patient examination event.” [0052]).

Regarding claim 23, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 1, wherein Washburn teaches that the processing circuitry is further configured to acquire at least two data of a plurality of the optical image data (“a plurality of image frames” [0026]) and a plurality of the sound data according to the instruction of the acquisition (“The photographic imaging device 130 may be configured to both acquire image frames and video clips according to an embodiment. The video clip may comprise a plurality of image frames, and the still picture may comprise a single image frame. The photographic imaging device 130 may comprise any type of camera or video recorder, and the photographic imaging device 130 may capture the images using CCD or CMOS technology, or the photographic imaging device 130 may use any other type of image-capturing technology.” [0026], Fig. 2. “The photographic image may include a still picture or a video clip.” [0031]) and associate, when all of the at least two data on a same patient have been acquired, the ultrasonic image data with the all the acquired at least two data (“The processor 116 may associate the ultrasound image with the photographic image by using DICOM header information, such as that shown in DICOM header 500.” [0041]; “the photographic image 604 is associated with the ultrasound image 602 by the processor 116 located within the ultrasound imaging system 100." [0050], Figs. 6-7). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn and Gurievsky as applied to claim 1, and further in view of Lundberg (US 20090099449), hereinafter, Lundberg.
Regarding claim 8, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 1.
Washburn as modified by Gurievsky further does not teach that the ultrasonic diagnostic apparatus is a portable apparatus.
However, in the diagnostic ultrasound field of endeavor, Lundberg discloses methods and apparatus for 4d data acquisition and analysis in an ultrasound protocol examination, which is analogous art. Lundberg teaches that the ultrasonic diagnostic apparatus is a portable apparatus (“FIG. 2 illustrates a miniaturized ultrasound system 130 having a probe 132 that may be configured to acquire 3D or 4D ultrasonic data… As used herein, "miniaturized" means that the ultrasound system 130 is a handheld or hand-carried device or is configured to be carried in a person's hand, pocket, briefcase-sized case, or backpack.  For example, the ultrasound system 130 may be a hand-carried device having a size of a typical laptop computer.  The ultrasound system 130 is easily portable by the operator.” [0032] “FIG. 3 illustrates a hand carried or pocket-sized ultrasound imaging system 176” [0034]; Figs. 2-3).
Therefore, based on Lundberg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Washburn and Gurievsky to have the ultrasonic diagnostic apparatus that is a portable apparatus, as taught by Lundberg, in order to allow an operator to carry the ultrasonic diagnostic apparatus to an examination location (Lundberg: [0034]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn and Gurievsky as applied to claim 16, and further in view of Aase et al (US 20190076127), hereinafter, Aase.
Regarding claim 17, Washburn modified by Gurievsky teaches the ultrasonic diagnostic apparatus according to claim 16.
Washburn does not teach that the processing circuitry is further configured to output the particular sound data for instructing the acquisition of the data related to the confirmation item.
However, Gurievsky discloses apparatus and method for early detection, monitoring and treating sleep disorders, which is analogous art. Gurievsky teaches that the processing circuitry (11, [0091]) is further configured to output the particular sound data for instructing the acquisition of the data (“guiding instructions …using speakers” [0091]) (“The monitoring device 20a may comprise one or more imagers 19 configured and operable to generate imagery data of the user body… If it determined … that the monitoring device 20a is not properly positioned, the control unit 11 can generate guiding instructions via the signal generator 18 (using speakers) for instructing the user to move and/or orient/rotate the device in order for it to be properly placed on the user's chest.”  [0091]).
Therefore, based on Gurievsky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Washburn to have the processing circuitry that is further configured to output the particular sound data for instructing the acquisition of the data, as taught by Gurievsky, in order to facilitate monitoring of a subject (Gurievsky: [0091]). In the combined invention of Washburn and Gurievsky, the data related to the confirmation item.
Washburn as modified by Gurievsky further does not teach that the examination type is a stress echo examination; the acquisition of the data related to the confirmation item on and after the stress.
However, in the diagnostic ultrasound field of endeavor, Aase discloses a method and system for automatically selecting ultrasound image loops from a continuously captured stress echocardiogram based on assigned image view types and image characteristic metrics, which is analogous art. Aase teaches that the examination type is a stress echo examination ("a continuously captured stress echocardiogram … continuously capture ultrasound image data of a heart." [0054]); the acquisition of the data related to the confirmation item (340a-e; “the characteristic metric.” [0046]) on and after the stress (“each of the ultrasound image loops 320a-e may be linked to associated image or heart acquisition data 340a-e, such as an acquisition time, heart rate, blood pressure, electrical heart activity,” [0039]; Fig. 4. “The characteristic metric may be based on image quality characterizations and/or associated image or heart acquisition data, such as the acquisition time of the ultrasound image data forming the image loop 220, 320 and/or the heart rate information associated with the image loop…The automatically assigned image characteristic metric may be stored in association with the corresponding image loop 220a-d, 320a-e in archive 138 or any suitable data storage medium.” [0046], Fig. 2).
Therefore, based on Aase’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Washburn and Gurievsky to have the examination type that is a stress echo examination; the acquisition of the data related to the confirmation item on and after the stress, as taught by Aase, in order to facilitate medical ultrasound image classification (Aase: [0051]). 


Allowable Subject Matter
Claims 18 and 24  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Washburn in view of Gurievsky. 

Response to the 35 U.S.C. §103 rejection arguments on pages 7-11 of the REMARKS.
Claims 1-3, 7-8, and 15-24
The Applicant argues that “no matter how the teachings of the '127, '651, and '098 applications are combined, the combination does not teach or suggest the functionality of the processing circuitry recited in amended Claim 1. Accordingly, Applicant respectfully submits that the rejection of Claim 1 is rendered moot by the present amendment to that claim...Thus, it is respectfully submitted that independent Claim 1 (and all associated dependent claims) patentably defines over any proper combination of the cited references.” (Page 10). This argument is moot because the rejection is made in over Washburn in view of Gurievsky. Washburn in view of Gurievsky meets the claim limitations as explained in the rejection above. The dependent claims are not allowable, with the exception of Claims 18 and 24, because the respective base claims are not allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793


/YI-SHAN YANG/Primary Examiner, Art Unit 3793